 



Exhibit 10.27
EMPLOYMENT AGREEMENT
          EMPLOYMENT AGREEMENT (this “Agreement”) executed on December 18, 2007
as of December 1, 2007 (the “Effective Date”), by and between SYNTAX-BRILLIAN
CORPORATION, a Delaware corporation (the “Company”), and JAMES LI (“Executive”).
RECITALS
          A. Executive is employed under an employment agreement as President
and Chief Operating Officer of the Company.
          B. On September 30, 2007, the Board of Directors appointed Executive
as Chief Executive Officer of the Company, with Executive also retaining his
role of President of the Company.
          C. The Company and Executive desire to confirm the terms and
conditions set forth in this Agreement, which on the Effective Date shall
replace any existing employment arrangements between the Company and Executive.
AGREEMENT
          NOW, THEREFORE, in consideration of the mutual promises, terms,
covenants, and conditions set forth herein and the performance of each, it is
hereby agreed as follows:
          1. Employment and Duties.
               (a) Employment. The Company hereby employs Executive, and
Executive hereby agrees to act, as the President and Chief Executive Officer of
the Company. As such, Executive shall have responsibilities, duties, and
authority reasonably accorded to, expected of, and consistent with Executive’s
position. Executive hereby accepts this employment upon the terms and conditions
herein contained and agrees to devote Executive’s best efforts and, subject to
paragraph l(c) hereof, substantially all of Executive’s business time and
attention to promote and further the business of the Company. Executive shall
provide such services to the Company’s subsidiaries as may be requested from
time to time by the Board of Directors without additional compensation.
               (b) Policies. Executive shall faithfully adhere to, execute, and
fulfill all lawful policies established by the Company.
               (c) Other Activities. Executive shall not, during the term of
Executive’s employment hereunder, be engaged in any other business activity
pursued for gain, profit, or other pecuniary advantage if such activity
interferes in any material respect with Executive’s duties and responsibilities
hereunder. The foregoing limitations shall not be construed as prohibiting
Executive from (i) making personal investments in such form or manner as will
neither require Executive’s services in the operation or affairs of the
companies or enterprises in which such investments are made nor subject
Executive to any conflict of interest with respect to Executive’s duties to the
Company; (ii) serving on any civic or charitable boards

 



--------------------------------------------------------------------------------



 



or committees; (iii) delivering lectures or fulfilling speaking engagements; or
(iv) serving, on the boards of directors of public corporations on which
Executive currently serves and with the written approval of the Board, as a
director of one or more other public corporations, in each case so long as any
such new activities do not significantly interfere with the performance of
Executive’s responsibilities under this Agreement.
               (d) Place of Performance. Executive shall not be required by the
Company or by the performance of Executive’s duties under this Agreement either
to relocate Executive’s primary residence or to perform Executive’s principal
duties at a work location more than 25 miles from the principal office at which
Executive renders services as of the Effective Date.
          2. Compensation. For all services rendered by Executive, the Company
shall compensate Executive as follows:
               (a) Base Salary. Effective on the Effective Date, the base salary
payable to Executive shall be $340,000 per year, payable on a regular basis in
accordance with the Company’s standard payroll procedures, but not less than
monthly. On at least an annual basis, the Board or a committee of the Board
shall review Executive’s performance and may make changes to such base salary
if, in its sole discretion, any such change is warranted. In no event, however,
shall Executive’s base salary be reduced to a level below the base salary
provided for in this Agreement.
               (b) Bonus or other Incentive Compensation. Executive shall be
eligible to receive a bonus or other incentive compensation as may be determined
by the Board or a committee of the Board based upon such factors as the Board or
such committee, in its sole discretion, may deem relevant, including, without
limitation, the performance of Executive and the Company; provided, however,
that the Board or a committee of the Board shall establish for each fiscal year
of the Company either (i) a bonus program in which Executive shall be entitled
to participate, which provides Executive with a reasonable opportunity, based on
the past compensation practices of the Company and Executive’s then base salary,
to maintain or increase Executive’s total compensation compared to the previous
fiscal year or (ii) a targeted bonus based on such factors as the Board may
determine (the “Targeted Bonus”).
               (c) Executive Perquisites, Benefits, and Other Compensation.
Executive shall be entitled to receive additional benefits and compensation from
the Company in such form and to such extent as specified below:
                    (i) Insurance Coverage. Payment of all premiums for coverage
for Executive and Executive’s dependent family members under all health,
hospitalization, disability, dental, life, and other insurance plans that the
Company may have in effect from time to time, with the benefits provided to
Executive to be on terms no less favorable than the benefits provided to other
Company executive officers but with any generally applicable limitations, such
as co-payment provisions.
                    (ii) Reimbursement for Expenses. Reimbursement for business
travel and other out-of-pocket expenses reasonably incurred by Executive in the

2



--------------------------------------------------------------------------------



 



performance of Executive’s services under this Agreement. All reimbursable
expenses shall be appropriately documented in reasonable detail by Executive
upon submission of any request for reimbursement and shall be in a format and
manner consistent with the Company’s expense reporting policy.
                    (iii) Vacation. Paid vacation in accordance with the
applicable policy of the Company as in effect from time to time for senior
executives, but in no event shall Executive be entitled to less than two weeks
paid vacation per year.
                    (iv) Other Executive Perquisites. The Company shall provide
Executive with other executive perquisites as may be made available to or deemed
appropriate for Executive by the Board or a committee of the Board and
participation in all other Company-wide employee benefits as are available to
the Company’s executives from time to time, including any plans, programs, or
arrangements relating to retirement, deferred compensation, profit sharing,
401(k), and employee stock ownership. Any options granted after the date hereof
to Executive to purchase Common Stock of the Company shall provide by their
terms that such options shall vest immediately upon, and shall be exercisable
for a period of two years after, a termination of employment of Executive by the
Company without Good Cause, by Executive with Good Reason, or as a result of a
Change in Control.
          3. Non-Competition Agreement.
               (a) Non-Competition. Notwithstanding the provisions of California
law, including, without limitation, Bus. & Prof. Code Secs. 16600 et. seq. and
17200 et. sec., the parties agree that, during the period of Executive’s
employment by the Company, and for a period equal to the time during or for
which severance payments are being made by the Company to Executive in
accordance with this Agreement, Executive shall not, directly or indirectly, for
himself or on behalf of or in conjunction with any other person:
                    (i) Other Activities. Engage, as an officer, director,
shareholder, owner, principal, partner, lender, joint venturer, employee,
independent contractor, consultant, advisor, or sales representative, in any
Competitive Business within the Restricted Territory;
                    (ii) Solicitation of Employees. Call upon any person who is,
at that time, within the Restricted Territory, an employee of the Company or any
of its subsidiaries, in a managerial or supervisory capacity for the purpose or
with the intent of enticing such employee away from or out of the employ of the
Company or any of its subsidiaries;
                    (iii) Solicitation of Customers. Call upon any person who
is, at that time, or who has been, within one year prior to that time, a
customer of the Company or any of its subsidiaries, within the Restricted
Territory for the purpose of soliciting or selling products or services in
direct competition with the Company or any of its subsidiaries within the
Restricted Territory;
                    (iv) Solicitation of Acquisition Candidates. Call upon any
prospective acquisition candidate, on Executive’s own behalf or on behalf of any
person, which candidate was, to Executive’s knowledge after due inquiry, either
called upon by the Company,

3



--------------------------------------------------------------------------------



 



or for which the Company made an acquisition analysis, for the purpose of
acquiring such candidate.
               (b) Certain Definitions. As used in this Agreement, the following
terms shall have the meanings ascribed to them:
                    (i) Competitive Business shall mean any person that engages
in a business the same as, similar to, or in direct competition with the
Business;
                    (ii) person shall mean any individual, corporation, limited
liability company, partnership, firm, or other business of whatever nature;
                    (iii) Restricted Territory shall mean any jurisdiction in
which the Company or any subsidiary of the Company maintains any facilities,
sells any products, or provides any services; and
                    (iv) subsidiary shall mean the Company’s consolidated
subsidiaries, including corporations, partnerships, limited liability companies,
and any other business organization in which the Company holds at least a fifty
percent (50%) equity interest.
               (c) Enforcement. Because of the difficulty of measuring economic
losses to the Company as a result of a breach of the foregoing covenants in this
paragraph 3, and because of the immediate and irreparable damage that could be
caused to the Company for which it would have no other adequate remedy,
Executive agrees that the foregoing covenants may be enforced by the Company in
the event of breach by Executive, by injunctions and restraining orders.
               (d) Reasonable Restraint. In agreeing to the period of
non-competition as set forth herein, Executive acknowledges that he has had the
opportunity to speak with counsel of his choice in connection with the force and
effect of this waiver, and that he is aware that he is waiving rights under
California law to contest the imposition of a non-competition agreement. In
agreeing to be bound hereby, Executive is accepting the consideration extended
to him in exchange for a knowing waiver of his rights, and as full and complete
consideration for this waiver, and acknowledges the adequacy of such
consideration. Both parties agree that Executive’s agreement to this term
constitutes a substantial and material term to the Company, without which the
Company would not enter into this Agreement or extend this offer of employment
to Executive. Executive agrees that the Company may seek and secure an
injunction against Executive in order to enforce the terms hereof in the event
that Executive breaches this provision. Executive acknowledges that the scope of
the non-competition clause is reasonable in scope and will not preclude him from
seeking gainful employment in alternative fields. To the extent that any court
of competent jurisdiction determines that the non-competition provisions are
unreasonable, it is the intent of the parties to enforce the terms hereof to the
full extent held reasonable.
               (e) Other Activities. It is further agreed by the parties that,
in the event that Executive shall cease to be employed hereunder and enters into
a business or pursues other activities not in competition with the Company
(including the Company’s subsidiaries), or similar activities or business in
locations, the operation of which, under such circumstances, does

4



--------------------------------------------------------------------------------



 



not violate this paragraph 3, and in any event such new business, activities, or
location are not in violation of this paragraph 3 or of Executive’s obligations
under this paragraph 3, if any, Executive shall not be chargeable with a
violation of this paragraph 3 if the Company (including the Company’s
subsidiaries) shall thereafter enter the same, similar, or a competitive (i)
business, (ii) course of activities, or (iii) location, as applicable.
               (f) Separate Covenants. The covenants in this paragraph 3 are
severable and separate, and the unenforceability of any specific covenant shall
not affect the provisions of any other covenant. Moreover, in the event any
court of competent jurisdiction shall determine that the scope, time, or
territorial restrictions set forth are unreasonable, then it is the intention of
the parties that such restrictions be enforced to the fullest extent that the
court deems reasonable, and the Agreement shall thereby be reformed.
               (g) Independent Agreement. All of the covenants in this paragraph
3 shall be construed as an agreement independent of any other provision in this
Agreement, and the existence of any claim or cause of action of Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of such covenants. It
is specifically agreed that the period following termination of employment
stated at the beginning of this paragraph 3, during which the agreements and
covenants of Executive made in this paragraph 3 shall be effective, shall be
computed by excluding from such computation any time during which Executive is
in violation of any provision of this paragraph 3.
          4. Term; Termination; Rights on Termination.
               (a) Term. The term of Executive’s employment under this Agreement
(the “Term”) shall be from the Effective Date until the date that is two years
from the Effective Date.
               (b) Termination. Executive’s employment under this Agreement may
be terminated in any one of the followings ways:
                    (i) Death of Executive. The employment of Executive shall
terminate immediately upon Executive’s death provided that the Company shall,
for a period of 12 months following such death, pay to the estate of Executive
an amount equal to Executive’s base salary and continue to pay all premiums for
coverage for Executive’s dependent family members under all health,
hospitalization, disability, dental, life, and other insurance plans that the
Company maintained at the time of Executive’s death.
                    (ii) Disability of Executive. If, as a result of incapacity
due to physical or mental illness or injury, Executive shall have been absent
from Executive’s full-time duties hereunder for six consecutive months, then
30 days after giving written notice to Executive (which notice may occur before
or after the end of such six month-period, but which shall not be effective
earlier than the last day of such six month-period), the Company may terminate
Executive’s employment provided Executive is unable to resume Executive’s
full-time duties at the conclusion of such notice period. Also, Executive may
terminate Executive’s employment if Executive’s health should become impaired to
an extent that makes the continued

5



--------------------------------------------------------------------------------



 



performance of Executive’s duties hereunder hazardous to Executive’s physical or
mental health or Executive’s life, provided that Executive shall have furnished
the Company with a written statement from a qualified doctor to such effect and
provided, further, that, at the Company’s request made within 10 days of the
date of such written statement, Executive shall submit to an examination by a
doctor selected by the Company who is reasonably acceptable to Executive or
Executive’s doctor and such doctor shall have concurred in the conclusion of
Executive’s doctor. In the event Executive’s employment under this Agreement is
terminated as a result of Executive’s disability, Executive shall receive from
the Company, in a lump-sum payment due within 10 days of the effective date of
such termination, an amount equal to the base salary payable to Executive
pursuant to paragraph 2(a) of this Agreement, for the lesser of the time period
then remaining under the Term or one year. The disability benefits provided for
in this Agreement are independent of any disability insurance benefits that
Executive receives.
                    (iii) Termination by the Company for Good Cause. The Company
may terminate Executive’s employment upon 10 days prior written notice to
Executive for “Good Cause,” which shall mean any one or more of the following:
(A) Executive’s willful dishonesty, fraud, or misconduct with respect to the
business or affairs of the Company, which materially and adversely affects the
operations or reputation of the Company; (B) Executive’s indictment for,
conviction of, or guilty plea to a felony crime involving dishonesty or moral
turpitude whether or not relating to the Company; or (C) a confirmed positive
illegal drug test result. In the event of a termination by the Company for Good
Cause, Executive shall have no right to any severance compensation.
                    (iv) Termination by the Company Without Good Cause or by
Executive with Good Reason. The Company may terminate Executive’s employment
without Good Cause during the Term hereof upon the approval of a majority of the
members of the Board, excluding Executive if Executive is a member of the Board.
Executive may terminate Executive’s employment under this Agreement for Good
Reason upon 10 days prior notice to the Company.
                         (A) Result of Termination by the Company without Good
Cause or by Executive with Good Reason. Should the Company terminate Executive’s
employment without Good Cause or should Executive terminate Executive’s
employment with Good Reason during the Term, the Company shall pay to Executive
for two years after such termination, on such dates as would otherwise be paid
by the Company, a pro rata amount based on the base salary payable to Executive
pursuant to paragraph 2(a) of this Agreement. Further, if the Company terminates
Executive’s employment without Good Cause or Executive terminates Executive’s
employment with Good Reason, (1) the Company shall continue the insurance
coverage as specified in paragraph 2(c)(i) or provide comparable coverage by way
of making the family medical insurance premium payments contemplated by COBRA or
otherwise, in any case for a period of two years after such termination; (2) the
Company shall maintain life insurance coverage, comparable to that provided
immediately prior to termination, for a period of two years thereafter with the
beneficiary designated by Executive; and (3) Executive shall be entitled to
receive all other accrued but unpaid benefits relating to vacations and other
executive perquisites as provided in paragraph 2(c)(iv) through Executive’s last
day of employment.

6



--------------------------------------------------------------------------------



 



                         (B) Definition of Good Reason. Executive shall have
“Good Reason” to terminate Executive’s employment upon the occurrence of any of
the following events without Executive’s prior written approval: (1) Executive
is demoted by means of a reduction in authority, responsibilities, or duties as
provided herein; (2) Executive’s annual base salary for a fiscal year as
determined pursuant to paragraph 2 is reduced to a level that is less than the
base salary paid to Executive during the prior fiscal year under this Agreement;
(3) a change is made in Executive’s bonus (including a reduction in any Targeted
Bonus to a level that is less than the Targeted Bonus for Executive during the
prior fiscal year under this Agreement) other than as contemplated by paragraph
2(b); (4) the Company breaches a material provision of this Agreement, including
paragraph 1(d); or (5) the Company fails to obtain the assumption of this
Agreement by any successor or assign of the Company or its principal business
activities.
                    (v) Resignation by Executive Without Good Reason. Executive
may, without cause, and without Good Reason terminate Executive’s own employment
under this Agreement, effective 30 days after written notice is provided to the
Company or such earlier time as any such resignation may be accepted by the
Company. If Executive resigns or otherwise terminates Executive’s employment
without Good Reason, Executive shall receive no severance compensation.
                    (vi) Change in Control of the Company.
                         (A) Possibility of Change in Control. Executive
understands and acknowledges that the Company may be merged or consolidated with
or into another entity and that such entity shall automatically succeed to the
rights and obligations of the Company hereunder or that the Company may undergo
another type of Change in Control. In the event such a merger or consolidation
or other Change in Control is initiated prior to the end of the Term, then the
provisions of this paragraph 4(b)(vi) shall be applicable.
                         (B) Termination by Executive. Subject to the exceptions
set forth in paragraph 4(b)(vi)(E), if any Change of Control is initiated during
Executive’s employment hereunder, Executive may, at Executive’s sole discretion,
elect to terminate Executive’s employment under this Agreement by providing
written notice to the Company at least five business days at any time prior to
or within 12 months after the closing of the transaction giving rise to the
Change in Control. In such case, the applicable provisions of paragraph 4(b)(iv)
hereof will apply as though the Company had terminated Executive’s employment
without Good Cause during the Term and all executive perquisites shall continue
for a period of 12 months; however, under such circumstances, the amount of the
severance payments due to Executive shall be paid in a lump sum and the
non-competition provisions of paragraph 3 hereof shall all apply for a period of
12 months from the effective date of termination.
                         (C) Effective Date of Change in Control. For purposes
of applying paragraph 4 hereof under the circumstances described in 4(b)(vi)(B)
above, the effective date of Change in Control will be the closing date of the
transaction giving rise to the Change in Control and all compensation,
reimbursements, and lump-sum payments due

7



--------------------------------------------------------------------------------



 



Executive must be paid in full by the Company promptly following Executive’s
election to terminate Executive’s employment following such Change in Control.
                         (D) Definition of Change in Control. A “Change in
Control” shall mean a change in control of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Securities Exchange Act of 1934, as amended, as in effect on the date
of this Agreement, or if Item 6(e) is no longer in effect, any regulations
issued by the Securities and Exchange Commission pursuant to the Securities
Exchange Act of 1934, as amended, which serve similar purposes; provided further
that, without limitation, a Change in Control shall be deemed to have occurred
if and when:
                              (1) Turnover of Board. The following individuals
no longer constitute a majority of the members of the Board: (A) the individuals
who, as of the date of this Agreement, constitute the Board (the “Current
Directors”); (B) the individuals who thereafter are elected to the Board and
whose election, or nomination for election, to the Board was approved by a vote
of all of the Current Directors then still in office (such directors becoming
“Additional Directors” immediately following their election); and (C) the
individuals who are elected to the Board and whose election, or nomination for
election, to the Board was approved by a vote of all of the Current Directors
and Additional Directors then still in office (such directors also becoming
“Additional Directors” immediately following their election);
                              (2) Tender Offer. A tender offer or exchange offer
is made whereby the effect of such offer is to take over and control the
Company, and such offer is consummated for the equity securities of the Company
representing 20% or more of the combined voting power of the Company’s then
outstanding voting securities;
                              (3) Merger or Consolidation. The stockholders of
the Company shall approve a merger, consolidation, recapitalization, or
reorganization of the Company, a reverse stock split of outstanding voting
securities, or consummation of any such transaction if stockholder approval is
not obtained, other than any such transaction that would result in at least 75%
of the total voting power represented by the voting securities of the surviving
entity outstanding immediately after such transaction being beneficially owned
by the holders of outstanding voting securities of the Company immediately prior
to the transaction, with the voting power of each such continuing holder
relative to other such continuing holders not substantially altered in the
transaction; or
                              (4) Liquidation or Sale of Assets. The
stockholders of the Company shall approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or a
substantial portion of the Company’s assets to another person, which is not a
wholly owned subsidiary of the Company (i.e., 50% or more of the total assets of
the Company); or
                              (5) Stockholdings. Any “person” (as that term is
used in Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
that act), directly or indirectly of

8



--------------------------------------------------------------------------------



 



more than 30% of the total voting power represented by the Company’s then
outstanding voting Securities.
                         (E) Exceptions from Change in Control. A Change in
Control shall not be considered to have taken place for purposes of this
paragraph 4 in the event that both (1) the Change in Control shall have been
specifically approved by all of the Current and Additional Directors (as defined
above) and (2) the provisions of this Agreement remain in full force and effect
as to Executive.
                         (F) Excess Parachute Payments. In the event that a
Change in Control occurs and the aggregate amount of any payments made to
Executive hereunder, or pursuant to any plan, program, or policy of the Company
in connection with, on account of, or as a result of, such Change in Control
constitutes “excess parachute payments” as defined in Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), subject to the excise
tax imposed by Section 4999 of the Code, or any successor sections thereof,
Executive shall receive from the Company, in addition to any other amounts
payable under this Agreement, a lump sum payment equal to the amount of (i) such
excise tax, and (ii) the federal and state income taxes payable by the Executive
with respect to any payments made to Executive under this subparagraph (F). Such
amount will be due and payable by the Company or its successor within 10 days
after Executive delivers a written request for reimbursement accompanied by a
copy of Executive’s tax return(s) showing the excise tax actually incurred by
Executive.
                         (G) Notification. Executive shall be notified in
writing by the Company at any time that the Company anticipates that a Change in
Control may take place.
               (c) Payments to Termination Date. Upon termination of Executive’s
employment under this Agreement for any reason provided above, Executive shall
be entitled to receive all compensation earned and all benefits and
reimbursements due through the effective date of termination. Additional
compensation subsequent to termination, if any, will be due and payable to
Executive only to the extent and in the manner expressly provided above. All
other rights and obligations of the Company and Executive under this Agreement
shall cease as of the effective date of termination, except that the Company’s
obligations under paragraph 8 (relating to indemnification of Executive) and
Executive’s obligations under paragraph 3 (relating to non-competition and
non-solicitation, as applicable), paragraph 5 (relating to return of Company
property), paragraph 6 (relating to inventions), paragraph 7 (relating to trade
secrets), and paragraph 9 (relating to prior agreements) shall survive such
termination in accordance with their terms.
               (d) Failure to Pay Executive. If termination of Executive’s
employment arises out of the Company’s failure to pay Executive on a timely
basis the amounts to which Executive is entitled under this Agreement or as a
result of any other breach of this Agreement by the Company, as determined by a
court of competent jurisdiction or pursuant to the provisions of paragraph 14,
the Company shall pay all amounts and damages to which Executive may be entitled
as a result of such breach, including interest thereon and all reasonable legal
fees and expenses and other costs incurred by Executive to enforce Executive’s
rights

9



--------------------------------------------------------------------------------



 



hereunder. Further, none of the provisions of paragraph 3 (relating to
non-competition) shall apply in the event Executive’s employment under this
Agreement is terminated as a result of a breach by the Company.
               (e) Mitigation. The Company and Executive have mutually agreed
that it would be appropriate to mitigate the costs to the Company of any
severance arrangements (other than relating to salary or bonus) if Executive
accepts other employment, the Company secures insurance or other coverage at its
cost, or Executive can obtain coverage under any governmental program without
expense to Executive, subject in each case to providing comparable benefits to
Executive with no out-of-pocket cost to him. As a result, all medical,
disability, and other similar benefits payable to Executive following the
termination of Executive’s employment under this Agreement shall be reduced on a
dollar-for-dollar basis by (i) any medical, disability, and other similar
benefits received by or which may reasonably be receivable by Executive from any
subsequent employer, (ii) any governmental benefits available to Executive upon
premium payments made or reimbursed by the Company to or on behalf of Executive,
or (iii) any insurance, annuity, or comparable payments or coverage furnished by
the Company at no cost to Executive as an alternative to the benefits provided
by this Agreement.
          5. Return of Company Property. All records, designs, patents, business
plans, financial statements, manuals, memoranda, lists, and other property
delivered to or compiled by Executive by or on behalf of the Company (or its
subsidiaries) or its representatives, vendors, or customers that pertain to the
business of the Company (or its subsidiaries) shall be and remain the property
of the Company and be subject at all times to its discretion and control.
Likewise, all correspondence, reports, records, charts, advertising materials,
and other similar data pertaining to the business, activities, or future plans
of the Company (or its subsidiaries) that is collected by Executive shall be
delivered promptly to the Company without request by it upon termination of
Executive’s employment.
          6. Inventions. Executive shall disclose promptly to the Company any
and all significant conceptions and ideas for inventions, improvements, and
valuable discoveries, whether patentable or not, which are conceived or made by
Executive, solely or jointly with another, during the period of employment, and
which are directly related to the business or activities of the Company (or its
subsidiaries), and which Executive conceives as a result of Executive’s
employment by the Company. Executive hereby assigns and agrees to assign all
Executive’s interests therein to the Company or its nominee. Whenever requested
to do so by the Company, Executive shall execute any and all applications,
assignments, and other instruments that the Company shall deem necessary to
apply for and obtain Letters Patent of the United States or any foreign country
or to otherwise protect the Company’s interest therein.
          7. Trade Secrets. Executive agrees that Executive will not, during or
after the period of employment under this Agreement, disclose the specific terms
of the Company’s relationships or agreements with its respective significant
vendors or customers, or any other significant and material trade secret of the
Company, whether in existence or proposed, to any person, firm, partnership,
corporation, or business for any reason or purpose whatsoever.
          8. Indemnification. In the event Executive is made a party to any
threatened, pending, or completed action, suit, or proceeding, whether civil,
criminal,

10



--------------------------------------------------------------------------------



 



administrative, or investigative (other than an action by the Company against
Executive), by reason of the fact that Executive is or was performing services
under this Agreement, then the Company shall indemnify Executive against all
expenses (including attorneys’ fees), judgments, fines, and amounts paid in
settlement, as actually and reasonably incurred by Executive in connection
therewith to the maximum extent permitted by applicable law. The advancement of
expenses shall be mandatory. In the event that both Executive and the Company
are made a party to the same third-party action, complaint, suit, or proceeding,
the Company agrees to engage competent legal representation, and Executive
agrees to use the same representation, provided that if counsel selected by the
Company shall have a conflict of interest that prevents such counsel from
representing Executive, Executive may engage separate counsel and the Company
shall pay all attorneys’ fees of such separate counsel. Further, while Executive
is expected at all times to use Executive’s best efforts to faithfully discharge
Executive’s duties under this Agreement, Executive cannot be held liable to the
Company for errors or omissions made in good faith if Executive has not
exhibited gross, willful, and wanton negligence and misconduct or performed
criminal and fraudulent acts that materially damage the business of the Company.
Notwithstanding this paragraph 8, the provision of any written indemnification
agreement applicable to the directors and officers of the Company to which
Executive shall be a party shall apply rather than this paragraph 8 to the
extent inconsistent with this paragraph 8.
          9. No Prior Agreements. Executive hereby represents and warrants to
the Company that the execution of this Agreement by Executive and Executive’s
employment by the Company and the performance of Executive’s duties hereunder
will not violate or be a breach of any agreement with a former employer, client,
or any other person or entity. Further, Executive agrees to indemnify the
Company for any claim, including, but not limited to, attorneys’ fees and
expenses of investigation, by any such third party that such third party may now
have or may hereafter come to have against the Company based upon or arising out
of any non-competition, invention, or secrecy agreement between Executive and
such third party that was in existence as of the date of this Agreement.
          10. Assignment; Binding Effect. Executive understands that Executive
is being employed by the Company on the basis of Executive’s personal
qualifications, experience, and skills. Executive agrees, therefore, Executive
cannot assign all or any portion of Executive’s performance under this
Agreement. Subject to the preceding two (2) sentences and the express provisions
of paragraph 11 below, this Agreement shall be binding upon, inure to the
benefit of and be enforceable by the parties hereto and their respective heirs,
legal representatives, successors, and assigns.
          11. Complete Agreement. This Agreement is not a promise of future
employment. Except as specifically provided herein, Executive has no oral
representations, understandings, or agreements with the Company or any of its
officers, directors, or representatives covering the same subject matter as this
Agreement. This written Agreement is the final, complete, and exclusive
statement and expression of the agreement between the Company and Executive and
of all the terms of this Agreement, and it cannot be varied, contradicted, or
supplemented by evidence of any prior or contemporaneous oral or written
agreements. This written Agreement may not be later modified except by a further
writing signed by a duly authorized officer of the Company and Executive, and no
term of this Agreement may be waived except by writing signed by the party
waiving the benefit of such

11



--------------------------------------------------------------------------------



 



term. This Agreement hereby supersedes any other employment agreements or
understandings, written or oral, between the Company and Executive.
          12. Notice. Whenever any notice is required hereunder, it shall be
given in writing addressed as follows:

         
 
  To the Company:   20480 E. Business Parkway
 
      City of Industry, California 91789
 
      Attention: Corporate Secretary
 
       
 
  To Executive:   To the residence address of Executive
 
      as shown in the records of the Company

          Notice shall be deemed given and effective on the earlier of three
(3) days after the deposit in the U.S. mail of a writing addressed as above and
sent first class mail, certified, return receipt requested, or when actually
received. Either party may change the address for notice by notifying the other
party of such change in accordance with this paragraph 12.
          13. Severability; Headings. If any portion of this Agreement is held
invalid or inoperative, the other portions of this Agreement shall be deemed
valid and operative and, so far as is reasonable and possible, effect shall be
given to the intent manifested by the portion held invalid or inoperative. The
paragraph headings herein are for reference purposes only and are not intended
in any way to describe, interpret, define or limit the extent or intent of the
Agreement or of any part hereof.
          14. No Participation in Severance Plans. Except as contemplated by
this Agreement, Executive acknowledges and agrees that the compensation and
other benefits set forth in this Agreement are and shall be in lieu of any
compensation or other benefits that may otherwise be payable to or on behalf of
Executive pursuant to the terms of any severance pay arrangement of the Company
or any affiliate thereof, or any other similar arrangement of the Company or any
affiliates thereof providing for benefits upon involuntary termination of
employment.
          15. Governing Law. This Agreement shall in all respects be construed
according to the laws of the state of California, notwithstanding the conflict
of laws provisions of such state.
          16. Counterparts; Facsimile Signatures. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which shall constitute the same agreement. This Agreement may be executed by
facsimile, PDF, or other electronic means.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                  SYNTAX-BRILLIAN CORPORATION    
 
           
 
  By:    /s/ John S. Hodgson    
 
           
 
  Name:    John S. Hodgson    
 
           
 
  Its:    Executive Vice President and Chief Financial Officer    
 
           
 
                EXECUTIVE:    
 
       /s/ James Li                                 James Li    

13